Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A thorough prior art search was conducted in the instant application.  Relevant art is found in the attached Notice of References Cited.  Generally, no prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Specifically, the closest art teaches:

Regarding claim 1, Adams (US 2020/0175783) teaches:
A vehicle inspection device (Adams: abstract) comprising: 
an exterior image capture state in which an exterior of the vehicle is within an image capture range (Adams: [0025]-[0027]; first image sensor 112 on side view mirror captures vehicle exterior) and an interior image capture state in which an interior of the vehicle is within the image capture range (Adams: [0025]-[0027]; second image sensor 112 captures vehicle interior); and 
a vehicle processor configured to execute a vehicle image capture process of capturing an image of the exterior of the vehicle by the camera when the camera has entered the exterior image capture state due to an operation of the side-view mirror (Adams: [0025]-[0027]; first image sensor 112 on side view 

Adams fails to teach (in bold):
A vehicle inspection device comprising: 
a camera mounted to a power folding side-view mirror provided to a vehicle, the camera being configured to switch between an exterior image capture state in which an exterior of the vehicle is within an image capture range and an interior image capture state in which an interior of the vehicle is within the image capture range, while the side-view mirror performs an opening/closing operation between a completely open state and a closed state; and 
a vehicle processor configured to execute a vehicle image capture process of capturing an image of the exterior of the vehicle by the camera when the camera has entered the exterior image capture state due to an operation of the side-view mirror, and capturing an image of the interior of the vehicle by the camera when the camera has entered the interior image capture state due to an operation of the side-view mirror.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488